         Case 1:19-cv-01796-PEC Document 263 Filed 04/15/21 Page 1 of 3




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                           )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )            No. 19-1796C
                                                     )   (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                   )
                                                     )
               Defendant,                            )
                                                     )
and                                                  )
                                                     )
MICROSOFT CORPORATION,                               )
                                                     )
               Intervenor-Defendant.                 )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s order dated April 14, 2021 (ECF No. 262), the parties have

conferred, and jointly and respectfully respond that, in light of the Court’s order, the parties do

not believe that a status conference is necessary.

                                                     Respectfully submitted,

s/ Kevin P. Mullen                                   BRIAN M. BOYNTON
Kevin P. Mullen                                      Acting Assistant Attorney General
MORRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW                           MARTIN F. HOCKEY, JR.
Washington, DC 20006-1888                            Acting Director
Telephone: 202.887.1500
Facsimile: 202.887.0763                              s/ Patricia M. McCarthy
                                                     PATRICIA M. MCCARTHY
Attorney of Record for Plaintiff                     Assistant Director
Amazon Web Services, Inc.
        Case 1:19-cv-01796-PEC Document 263 Filed 04/15/21 Page 2 of 3




                                      s/ Anthony F. Schiavetti
Of Counsel For Plaintiff:             ANTHONY F. SCHIAVETTI
                                      Senior Trial Counsel
J. Alex Ward                          RETA E. BEZAK
Sandeep N. Nandivada                  Trial Attorney
Caitlin A. Crujido                    U.S. Department of Justice
Alissandra D. Young                   Civil Division
MORRISON & FOERSTER LLP               Commercial Litigation Branch
2000 Pennsylvania Ave., NW            PO Box 480
Washington, DC 20006-1888             Ben Franklin Station
                                      Washington, D.C. 20044
Andrew S. Tulumello                   Tel: (202) 305-7572
Daniel P. Chung                       Fax: (202) 305-1571
GIBSON, DUNN & CRUTCHER LLP           anthony.f.schiavetti@usdoj.gov
1050 Connecticut Avenue, NW
Washington, D.C. 20036                 Attorneys for Defendant

Theodore J. Boutrous, Jr.              Of Counsel for Defendant:
Richard J. Doren
Eric D. Vandevelde                    MICHAEL G. ANDERSON
GIBSON, DUNN & CRUTCHER LLP           BENJAMIN M. DILIBERTO
333 South Grand Avenue                Assistant General Counsel
Los Angeles, CA 90071-3197            Washington Headquarters Service &
                                      Pentagon Force Protection Agency
                                      Office of General Counsel
                                      Department of Defense

                                       TYLER J. MULLEN
                                       CCPO Legal Advisor
                                       Assistant General Counsel
                                       Defense Information Systems Agency
                                       Office of the General Counsel




                                      2
Case 1:19-cv-01796-PEC Document 263 Filed 04/15/21 Page 3 of 3




                                s/ Robert S. Metzger
                                Robert S. Metzger (Counsel of Record)
                                Jeffery M. Chiow
                                Neil H. O’Donnell
                                Lucas T. Hanback
                                Stephen L. Bacon
                                Deborah N. Rodin
                                Eleanor M. Ross
                                ROGERS JOSEPH O’DONNELL, P.C.
                                875 15th Street NW, Suite 725
                                Washington, DC 20005
                                Tel: (202) 777-8951
                                Fax: (202) 347-8429
                                Email: rmetzger@rjo.com

                                Attorneys for Defendant-Intervenor
                                Microsoft Corp.

                                Of Counsel for Defendant-Intervenor:

                                LATHAM & WATKINS LLP
                                Abid R. Qureshi
                                Roman Martinez
                                Anne W. Robinson
                                Dean W. Baxtresser
                                Genevieve Hoffman
                                Riley Keenan
                                Margaret Upshaw

                                555 Eleventh Street, N.W., Suite 100
                                Washington, D.C. 20004
                                (202) 637-2200 (Telephone)
                                (202) 637-2201 (Facsimile)

                      Dated: April 15, 2021




                               3
